DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 6-17 in the reply filed on 08/11/2020 is acknowledged.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of a new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 6-13, 15-17 and 22-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims contain the new limitation of “wherein the device is configured to simultaneously transmit a data transmission packet from the consolidated communication device as a first data transmission packet on a first communication interface and a second data transmission packet that is the same as the first communication packet on a second communication interface, the first and second communication interfaces comprise different communication protocols” without support from the original disclosure. Applicant is requested to point out in the next response the passages where the original disclosure supports such limitations and how the original disclosure reads on the limitation.
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims contain the new limitation of “wherein the at least one receiving noted is configured to determine whether the data packet received first in time from the at least two communication protocols is not complete based on being outside the acceptable tolerance and wait for the data packet received second in time from the at least two communication protocols and determine whether the data packet received second in time from the at least two communication protocols is complete within the acceptable tolerance and retransmit the data packet received second in time over at least two communication protocols.” without support from the original disclosure. Applicant is requested to point out in the next response the passages where the original disclosure supports such limitations and how the original disclosure reads on the limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claimed invention are not clear and hence the claims are indefinite. The language of the claim was given a broadest reasonable interpretation. The boundaries of the protected subject matter are not clearly delineated and the scope is unclear. Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7 and 22-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20110060669 herein Laves in view of US 20160352800 herein Mulcahy.
Claim 1, Laves discloses a consolidated communications device (a portable electronic device receives data from one or more radio networks (0032, consolidated communications device), comprising: a processor, memory, a plurality of comm1,mications interfaces (0032, Fig. 2: 204, 206, 208, 210 and 212, a CPU (processor), memory and communications interfaces).
Laves may not explicitly disclose wherein the device is configured to simultaneously transmit a data transmission packet from the consolidated communication device as a first data transmission packet on a first communication interface and a second data transmission packet that is the same as the first communication packet on a second communication interface, the first and second communication interfaces comprise different communication protocols.
Mulcahy discloses wherein the device is configured to simultaneously transmit a data transmission packet from the consolidated communication device as a first data transmission packet on a first communication interface and a second data transmission packet that is the same as the first communication packet on a second communication interface (transmission on multiple interfaces), the first and second communication interfaces comprise different communication protocols (0054, transmission of the same packet on multiple interfaces). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laves to include simultaneous transmission of the same packet on different interfaces as taught by Mulcahy so as to enhance the overall quality of the communication session (0004).

Claim 6, Laves discloses the consolidated communications device of claim 1, and Laves further discloses the consolidated communication device is configured to resend a data transmission on a different communication interface upon receipt of a retransmit indicator (retransmit missing packets (resend a data transmission) over a new backbone (different communication interface) responding to a request to retransmit (receipt of a retransmit indicator); paragraphs [0046], [0047]). 

Claim 7, Laves discloses the consolidated communications device of claim 6, and Laves further discloses the consolidated communication device configured to receive a data packet and determine whether the data packet is a complete data packet 

Claim 22, as analyzed with respect to the limitations as discussed in claim 1.

Claim 23, Laves and Mulcahy disclose the consolidated communications system of claim 1. Laves may not explicitly disclose wherein the at least one receiving node is configured to determine whether the data packet received first in time from the at least two communication protocols is complete within an acceptable tolerance and retransmit the data packet received first in time over at least two communication protocols 
Mulcahy discloses wherein the at least one receiving node is configured to determine whether the data packet received first in time from the at least two communication protocols is complete within an acceptable tolerance and retransmit the data packet received first in time over at least two communication protocols (0045-0047). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laves to include simultaneous transmission of the same packet on different interfaces as taught by Mulcahy so as to enhance the overall quality of the communication session (0004).

Claim 24, Laves and Mulcahy discloses the consolidated communication system of claim 22. Laves may not explicitly disclose wherein the at least one receiving noted is configured to determine whether the data packet received first in time from the at least 
Maulcahy discloses wherein the at least one receiving {sic: noted} is configured to determine whether the data packet received first in time from the at least two communication protocols is not complete based on being outside the acceptable tolerance and wait for the data packet received second in time from the at least two communication protocols and determine whether the data packet received second in time from the at least two communication protocols is complete within the acceptable tolerance and retransmit the data packet received second in time over at least two communication protocols (0045-0047). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laves to include simultaneous transmission of the same packet on different interfaces as taught by Mulcahy so as to enhance the overall quality of the communication session (0004).

Claim 25, as analyzed with respect to the limitations as discussed in claim 6.

Claim 26, Laves and Mulcahy disclose the consolidated communication system of claim 22. Laves may not explicitly disclose the at least one sending node is 
Mulcahy discloses the at least one sending node is configured to resend the data packet to another of the at least one receiving node separate from an original receiving node of the data packet originally sent by the at least one sending node (0045-0047, transmit to another destination). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laves to include simultaneous transmission of the same packet on different interfaces as taught by Mulcahy so as to enhance the overall quality of the communication session (0004).

Claim 27, Laves and Mulcahy disclose the consolidated communication system of claim 22. Laves may not explicitly disclose wherein the at least one sending node is configured to bond two data packets when data packets are simultaneously sent across the at least two communication protocols to another node.
Mulcahy discloses wherein the at least one sending node is configured to bond two data packets when data packets are simultaneously sent across the at least two communication protocols to another node (0054). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laves to include simultaneous transmission of the same packet on different interfaces as taught by Mulcahy so as to enhance the overall quality of the communication session (0004).

Mulcahy disclose wherein the bonding is created by using pre and/or post routing marks sent with the data packets to the another node (0045-0047 and 0054). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laves to include simultaneous transmission of the same packet on different interfaces as taught by Mulcahy so as to enhance the overall quality of the communication session (0004).

Claim 29, Laves and Mulcahy disclose the consolidated communication system of claim 22. Laves may not explicitly disclose wherein the at least one sending node is configured to synchronize the sending of two data packets when data packets are simultaneously sent across the at least two communication protocols to another node.
Mulcahy discloses wherein the at least one sending node is configured to synchronize the sending of two data packets when data packets are simultaneously sent across the at least two communication protocols to another node (0045-0047 and 0054). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laves to include simultaneous transmission of the same packet on different interfaces as taught by Mulcahy so as to enhance the overall quality of the communication session (0004).

Claim 30, Laves and Mulcahy may not explicitly disclose the consolidated communication system of claim 29. Laves may not explicitly disclose wherein the at least one sending node and the at least one receiving node are configured to provide handshaking signals such that a transmission of the two data packets simultaneously sent across the at least two communication protocols are synchronized and/or verified for transmission losses.
Mulcahy discloses wherein the at least one sending node and the at least one receiving node are configured to provide handshaking signals such that a transmission of the two data packets simultaneously sent across the at least two communication protocols are synchronized and/or verified for transmission losses (0054). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laves to include simultaneous transmission of the same packet on different interfaces as taught by Mulcahy so as to enhance the overall quality of the communication session (0004).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laves in view of Mulcahy in view of WO 2015027764 (as witnessed by the attached translation) herein Tendyron.

Tendyron discloses the device is configured to send the data packet if the device determines the data packet is a complete data packet (the device sends the first data packet if the packet is successfully received after determining the received data packets are complete; page 7, 3rd paragraph - page 8, 1st paragraph). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Laves to include determining the data packet is a complete data packet, as taught by Tendyron, for the benefit of ensuring the accuracy and completion of data transfer so when data, such as video fragments, is retrieved in a distributed storage system, a video can be reconstructed.

Claim 9, Laves and Tendyron disclose the consolidated communications device of claim 8, and Laves further discloses the consolidated communication device is configured to wait for a duplicate data packet sent across another of the plurality of communication interfaces (the device waits for a rebroadcast (duplicate) of the missing packet, receives a retransmission over a new backbone, and downloads the missing packet; paragraphs (0046], (0047]; claims 9 and 10 of Laves). However, Laves does not disclose determining· whether the duplicate packet is a complete data packet. 
Tendyron discloses determining whether the duplicate packet is a complete data packet (receiving the duplicate packet to determine whether to save (complete) the 

Claim 10, Laves and Tendyron disclose the consolidated communications device of claim 9, and Laves further discloses the consolidated communication device is configured to send a resend request if the duplicate data packet is not a complete data packet (send a request that the missing packet be transmitted down to the device; paragraph (0063]).

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laves in view of Mulcahy in view of US 20170094226 herein WHP.
Claim 11, Laves discloses a plurality of consolidated communications devices according to claim 1 (plurality of portable electronic device receives data from one or more radio networks; paragraph (0032], [0042]), however, Laves does not disclose a system of the devices are configured to define a mesh network. 
WHP discloses a system of the devices are configured to define a mesh network (a mesh network of camera towers; paragraph (0220]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Laves to include a mesh network, as taught by WHP, for the 

Claim 12, Laves and WHP disclose the system of claim 11, ad Laves further discloses wherein the system is configured to retransmit a failed data transmission packet between two consolidated communications devices on a different communication interface than an original transmission (retransmit missing packets (failed data transmission) over a new backbone (different communication interface) between devices; paragraphs (0046], (0047]). 

Claim 13, Laves and WHP disclose the system of claim 12, and Laves further discloses wherein the system is configured to retransmit a failed data transmission packet between two consolidated communications devices on a communication interface as the original transmission and not on the different communication interface (retransmit missing packets (failed data transmission) over the first backbone (original transmission and not on the different communication interface) between devices; paragraphs [0044], (0046]).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laves in view of Mulcahy in view of WHP in view of US 20130235192 herein Quinn
Claim 15, Laves and WHP disclose the system of claim 11, and Laves further discloses the consolidated communication device (previously disclosed in claim 1 ), however, Laves does not disclose wherein the system is configured to receive the first plurality of communications devices at another of the plurality of communications devices, and the another of the plurality of communications devices configured to send the first data transmission packet on to a third communication device when the first data transmission is determined to be a complete transmission. 
Quinn discloses wherein the system is configured to receive the first data transmission packet from one of the plurality of communications devices at another of the plurality of communications devices, and the another of the plurality of communications devices configured to send the first data transmission packet on to a third communication device (the camera storage nodes produce a message "put" with a key "k", where the message is packet information forwarded from node (first communications device) to node (second communications device) until it reaches the node (third communication device) responsible for the key "k" that stores the data comprising the video fragment; paragraphs (0015], [0021], (0024]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Laves to include forwarding the transmission packet from a first device to a second device and to a third device, as taught by Quinn, for the benefit of employing a distributed storage system where data is stored at specific nodes (Quinn; Abstract). Although neither Laves, WHP, nor Quinn specifically disclose determining when the first data transmission is determined to be a complete transmission, it would have been obvious to one of ordinary skill in the art at the time of the invention, that the second device would determine the transmission is complete prior to forwarding the data to the third device, in order to detect if there are any missing 

Claim 16, Laves and WHP disclose the system of claim 15, and Laves further discloses the consolidated communication device (previously disclosed in claim 1 ), however, Laves does not disclose wherein the first data transmission is sent to the third communication device before the second data transmission packet is received at the another of the plurality of consolidated devices. 
Quinn discloses wherein the first data transmission is sent to the third communication device (the camera storage nodes produce a message "put" with a key "k", where the message is packet information forwarded from node (first communications device) to node (second communications device) until it reaches the node (third communication device) responsible for the key "k" that stores the data comprising the video fragment; paragraphs (0015], (0021], (0024]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Laves to include forwarding the transmission packet from a first device to a second device and to a third device, as taught by Quinn, for the benefit of employing a distributed storage system where data is stored at specific nodes (Quinn; Abstract). Although neither Laves, WHP, nor Quinn specifically disclose forwarding the transmission packet to a third device before a second data transmission packet is received t the another of the plurality of consolidated communications devices, since Quinn disclose forwarding one message at a time until it reaches the responsible node (paragraph (0021]), and forwarding multiple video fragments to different nodes in 

Claim 17, Laves and WHP disclose the system of claim 14, and Laves further discloses the system of claim 16, wherein the one of the plurality of consolidated communications devices is configured to resend the data transmission packet to the third consolidated communication device if the one of the plurality consolidated communications devices does not receive a receipt confirmation from the other of the plurality of consolidated communications devices (receipt of a retransmit indicator); paragraphs [0046], [0047]).

Claim 26, as analyzed with respect to the limitations as discussed in claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200221518, US 20130336499 and US 20040168199.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    
/Mehmood B. Khan/
Primary Examiner, Art Unit 2468